                      Case 20-10343-LSS           Doc 1668       Filed 11/16/20      Page 1 of 1


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


         In re:                                                   Chapter 11

         BOY SCOUTS OF AMERICA AND                                Case No. Case No. 20-10343 (LSS)
         DELAWARE BSA, LLC,
                                                                  (Jointly Administered)
         Debtors.


                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice of
Andrew Hammond, of White & Case LLP, 1221 Avenue of the Americas, New York, NY 10020-1095 to represent
the Debtors, in the above-captioned case and any related proceedings.

Dated: November 16, 2020                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                                       /s/ Paige N. Topper
                                                       Paige N. Topper (No. 6470)
                                                       1201 North Market Street
                                                       P.O. Box 1347
                                                       Wilmington, DE 19899-1347
                                                       Telephone: (302) 658-9200

                    CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted,
practicing, and in good standing as a member of the Bar of the States of Massachusetts and New York I submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this
action. I also certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District
Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for
District Court.

Dated: November 16, 2020                                /s/ Andrew Hammond
                                                        Andrew Hammond
                                                        WHITE & CASE LLP
                                                        1221 Avenue of the Americas
                                                        New York, NY 10020-1095
                                                        Telephone: (212) 819-8200
                                                        Email: ahmmond@whitecase.com


                                          ORDER GRANTING MOTION
        IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
